..------           Case 1:20-cv-04703-LLS Document 48 Filed 07/14/20 Page 1 of 2
b          -.nlGI N:\L

                                                                 ~SDC SO~Y
           UNITED STATES DISTRICT COURT
                                                                  DOCl' \IENT
           SOUTHERN DISTRICT OF NEW YORK
                - - - - - - - - - - -          - - - -x          I tlLC TRONICALLY FIL ED
                                                                  DOC#:
                 RYAN BARRON , FILIPPO BULGARINI                  DATEF-IL_E_P_:-   7~/t-Y.. ,i_
                                                                                              . l o_
           D' ELCI , DENIS DESARI , ILLIA
           CHEHERST , MARAT GARIBYAN , RISHI
           KHANCHANDANI , DANIILS LEBEDEUS , DONG
           SEOK LEE , TAREK RAHMAN , ABHISHEK
           SIKARIA , for themselves and a class
           of others similarly situated ,

                                   Plaintiffs ,                  20 Civ . 04703 (LLS )

                       - against -                                      ORDER

                HELBIZ INC ., SALVATORE PALELLA ,
           NETELLER (US) INC ., SKRILL USA INC .,
           LORENZO PELLEGRINO , MILOS CITOVEK ,
           JONATHAN HANNESTAD , STEFANO
           CIRAVEGNA , MICHAEL COPPOLA , GIULIO
           PROFUMO , JUSTIN GUILIANO , and SAEED
           ALDARMAKI ,

                                   Defendants .
                - - - - - - - - - - - - - - - - -x
                No discovery documents should be filed , under seal or

           otherwise , without leave of court . See SONY Electronic Case

           Filing Rules and Instructions 13 . 20 ; Fed . R . Civ . P . 5 (d) (1) (A ) .

           This Court ' s Local Civil Rule 5.1 requires only relevant portions

           of discovery material to be cited in connection with a motion or

           application ; it serves " a very useful purpose by making clear

           that only those discovery materials that are necessary to the

           decisional process should be filed in connection with a motion or

           application "; and no sealed material should be filed without

           prior Court permission for the sealing .



                                                  - 1-
           Case 1:20-cv-04703-LLS Document 48 Filed 07/14/20 Page 2 of 2



      The Clerk is directed to strike all the discovery material

and unseal the letter motions counsel have filed in this

connection .

          On the express written consent of defense counsel , I am

 entering the injunction.

          The other matters raised in counsels '     July 13 and 14

 letters , and any other material submitted before noon Friday

 July 17 , will be regarded as raised at the hearing , which is

 cancelled.

      So ordered .

Dated :     New Yor~ , New York
            July 14 , 2020



                                                  LOUIS L . STANTON
                                                      U. S.D . J .




                                        - 2-
